Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election Group (I) as the elected invention and optovin as the elected TRPA1 agonist is maintained. 

Claim Summary
Claims 1-4, 6-7, 10, 13-25 are pending. Claims 5, 8-9, 11-12 are canceled. Claims 1-4, 6-7, 10, and 13-25 are examined in accordance to the elected specie. 
The amendment filed on 03/01/2021 in response to the Non-Final office Action of 09/29/2020 is acknowledged and has been entered.

Priority
This application claims benefit of Provision Application No.  62/362,369 filed on  07/14/2016. The effective filing date of the instant Application is 02/16/2018.

Action Summary
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claims 1-4, 6-7, 10, and 13 rejected under 35 U.S.C. 103 as being un-patentable over Woolf et al. (US2012/0172429 A1) in view of Kokel et al. Nat Chem Biol. 2013 April ; 9(4): 257–263 and ChEBI, TRPA1 channel agonist, 31 January 2018 withdrawn in light of claim amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  


		New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 13-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US9,486,447).
Peterson et al. teaches a method of performing deep brain stimulation, the method comprising: a) contacting  a neuron in the brain with a compound of formula Ia or Ib: and b) exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm, see claim 1. The compounds of the formula Ia and Ib are Exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm reads on ontogenetic stimulation. The subject means a human or an animal, see col. 12, line 17.. Contacting reads on administering. Moreover, Peterson et al. teaches only neurons contacted with the compound and exposed to the electromagnetic radiation are activated, see claim 2. Peterson et al. also teaches the neuron is a neuron of a subject in need of treatment for pain or inflammation or neuropathic pain, see claim 7. Peterson et al. further teaches the compound is 

    PNG
    media_image1.png
    100
    305
    media_image1.png
    Greyscale
, see claim 11 and is a TRPA1 agonist, see para [0606]. This compound of formula III is optovin. Peterson et al. teaches optovin acts on a molecular target expressed in mammalian DRG sensory neuron; perhaps TRPA1 itself, see col. 85, lines 60-62; and col. 15, lines 42-51. The neurons of the subject would be a neurons that express TRPA1. Optovin is a TRPA1 agonist that activate TRPA1 channels, see col. 9, lines 27-33. Lastly, while the prior art does not expressly teach suppressing inflammation, the method of the prior art would necessarily suppress inflammation as the prior patient population and the administration step are the same as claimed. Contacting the neuron of a subject in need of treatment of inflammation with optovin of the prior art excludes administration of TRPA1 antagonist. 
With respect to the following limitations: activating vagus nerve afferents, TRPA1+ nociceptors are activated using optogenetic stimulation, TRPA1+ nociceptors are activated using optogenetic stimulation, activation of TRPA1+ neurons attenuates serum levels of tumor necrosis factor (TNF), and activation of TRPA1+ neurons attenuates serum levels of one or more pro-inflammatory cytokines; these limitations appear to be the intended outcome of the administration step. Since the claimed administration step is obvious over the cited prior art in combination, said intended outcome would naturally flow from the teaching of the cited references absent evidence to the contrary. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 7, 22, and 23 are rejected under 35 U.S.C. 103 as being un-patentable over Peterson et al. (US9,486,447) as applied to claims 1-4, 6, 10, 13-21, and 24-25 in view of 
Gauer et al., Am Fam Physician. 2013;88(1):44-53.
The teaching of Peterson et al. has been discussed supra.
Peterson et al. does not teach sepsis. 
Gauer et al. teaches sepsis is a complication of severe infection characterized by a systemic inflammatory response, see Abstract. 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Peterson to include sepsis associated with inflammation to give Applicant’s claimed invention. One would have been motivated by the fact that Peterson’s method can treat inflammation and also because Gauer et al. teaches sepsis is a complication of severe infection characterized by a systemic inflammatory response, see Abstract. One would reasonably expect the method of treating inflammation to reduce or treat inflammation associated with sepsis with success. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628